    Case 19-41141     Doc 134    Filed 10/30/20 Entered 10/30/20 12:01:00       Desc Main
                                  Document     Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

  In re:                                       Ch. 11
                                               19-41141-CJP
  BOSTON DONUTS, INC., et al.,
    Debtors                                    Jointly Administered


                            Proceeding Memorandum and Order

MATTER:
Telephonic Hearing on #120 Motion of the United States Trustee to Convert Cases to Cases Under
Chapter 7 Or, In The Alternative, To Dismiss Case and #129 Opposition of Debtor.

Decision set forth more fully as follows:
WITHIN THREE (3) BUSINESS DAYS OF THE DATE OF THIS ORDER, EOR HOLDING CORP. ("EOR")
SHALL DELIVER IN GOOD FUNDS TO THE UNITED STATES TRUSTEE ALL OUTSTANDING
AMOUNTS DUE FOR QUARTERLY FEES. IF PAYMENT IS NOT MADE PURSUANT TO THIS ORDER,
THE UNITED STATES TRUSTEE MAY FILE A CERTIFICATE OF NONCOMPLIANCE AND THE
MOTION MAY BE GRANTED AS TO EOR, ONE OF THE DEBTORS IN THESE JOINTLY
ADMINISTERED CASES, AND THE EOR CASE (CASE NO. 19-41094) MAY BE CONVERTED
WITHOUT FURTHER NOTICE OR HEARING.

A CONTINUED HEARING REGARDING THE MOTION IS SCHEDULED FOR 1/27/2021 AT 11:00
A.M. TO PARTICIPATE, THE PARTIES SHALL DIAL (877) 873-8018 AND ENTER ACCESS CODE
1167883.

Dated: 10/30/2020                              By the Court,




                                               Christopher J. Panos
                                               United States Bankruptcy Judge
